Citation Nr: 1638077	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  14-27 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for peripheral artery disease of the right lower extremity (RLE), to include as secondary to service-connected diabetes mellitus, type II, with diabetic retinopathy.

3.  Entitlement to an evaluation in excess of 20 percent for diabetes mellitus, type II, with diabetic retinopathy. 

4.  Entitlement to an evaluation in excess of 10 percent for diabetic peripheral neuropathy of the left lower extremity (LLE) associated with diabetes mellitus, type II, with diabetic retinopathy.  

5.  Entitlement to an evaluation in excess of 10 percent for diabetic peripheral neuropathy of the RLE associated with diabetes mellitus, type II, with diabetic retinopathy.  

6.  Entitlement to a compensable evaluation for acne vulgaris of the face and chest to include scars.

7.  Entitlement to an initial evaluation in excess of 50 percent for depression associated with diabetes mellitus, type II, with diabetic retinopathy.

8.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU) from December 7, 2010 to April 24, 2012. 

9.  Entitlement to a TDIU from April 25, 2012.  


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from December 1967 to December 1969.  Among other awards, the Veteran received the Vietnam Service Medal and Army Commendation Medal.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in July 2011 and May 2014 by the Department of Veterans Affairs (VA) Regional Office (RO) in Wilmington, Delaware and Philadelphia, Pennsylvania, respectively.  The case has since been returned to the RO in Wilmington, Delaware.  

In the July 2011 rating decision, the RO, in pertinent part, denied a higher than 20 percent evaluation for diabetes mellitus, type II; denied a higher than 10 percent evaluation for neuralgia paresthetica (now evaluated as diabetic peripheral neuropathy) of the RLE; denied a higher than 10 percent evaluation for neuralgia paresthetica (now evaluated as diabetic peripheral neuropathy) of the LLE; denied a compensable evaluation for acne vulgaris of the face and chest to include scars; denied service connection for peripheral arterial disease of the RLE; and denied service connection for bilateral hearing loss.  The Veteran appeals for higher evaluations and service connection.  

In the May 2014 rating decision, the RO granted service connection for depression and assigned a 50 percent evaluation, effective April 25, 2012; and denied a TDIU.  The Veteran appeals for a higher initial evaluation and a TDIU.  

The Veteran filed for his TDIU claim on April 25, 2012.  As the Veteran asserts that his TDIU is due to all of his service-connected disabilities, the Board will consider his TDIU claim to have been raised in connection with his increased rating claim filed on December 7, 2010.  As such, the Veteran's TDIU claim has been recharacterized as reflected on the title page.  

In December 2014 and March 2015, the Veteran submitted additional evidence in support of his appeal along with signed waivers of RO consideration of evidence.  The Board accepts this evidence for inclusion in the record.  See 38 C.F.R. § 20.1304 (2016).  

The issue of entitlement to a TDIU from December 7, 2010 to April 24, 2012 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis of bilateral hearing that comports with VA's definition of a hearing loss disability.

2.  The most probative evidence demonstrates that the Veteran's currently diagnosed peripheral arterial disease of the RLE is caused by his service-connected diabetes mellitus, type II.  

3.  The Veteran's diabetes mellitus, type II, requires insulin and a restricted diet, but not regulation of activities.  

4.  The Veteran's diabetic retinopathy is not productive of incapacitating episodes and his corrected visual acuity is no worse than 20/40 bilaterally. 

5.  The Veteran's diabetic peripheral neuropathy of the LLE does not demonstrate moderate incomplete paralysis.  

6.  The Veteran's diabetic peripheral neuropathy of the RLE does not demonstrate moderate incomplete paralysis.  

7.  The Veteran's acne vulgaris of the face and chest to include scars is productive of superficial acne, which is not disfiguring; nor has it produced scarring of 144 square inches or scarring that is unstable or painful.  

8.  The Veteran's depression is most appropriately characterized by occupational and social impairment with reduced reliability and productivity.  

9.  From April 25, 2012, the Veteran's service-connected disabilities, including depression, diabetes mellitus, type II, bilateral lower extremity peripheral neuropathy, and peripheral arterial disease of the RLE, preclude him from securing or following substantially gainful employment.  



CONCLUSIONS OF LAW

1.  The criteria to establish entitlement to service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2016).

2.  The criteria to establish entitlement to service connection for peripheral arterial disease of the RLE have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

3.  The criteria for an evaluation in excess of 20 percent for diabetes mellitus type, II, with diabetic retinopathy have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.119, Diagnostic Code 7913 (2016).

4.  The criteria for a separate compensable evaluation for diabetic retinopathy have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.79, Diagnostic Codes 6006, 6061-6066 (2016).

5.  The criteria for an evaluation in excess of 10 percent for diabetic peripheral neuropathy of the LLE have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2016).

6.  The criteria for an evaluation in excess of 10 percent for diabetic peripheral neuropathy of the RLE have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2016).

7.  The criteria for a compensable evaluation for acne vulgaris of the face and chest to include scars have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.118, Diagnostic Codes 7828, 7800-7805 (2016).

8.  The criteria for an initial evaluation in excess of 50 percent for depression have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9434 (2016).

9.  From April 25, 2012, the criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  Id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.  

I. 
Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board finds that the notice requirements have been satisfied by letters in December 2010, April 2012, May 2012, and January 2014.  

The Board concludes that the duty to assist has been satisfied as all pertinent military personnel records, service treatment records, post-service treatment records, and lay statements are in the claims file.  In addition, the Veteran underwent VA examinations in January 2011, May 2012, and April 2014.  An addendum to the January 2011 VA examination was provided in July 2011.  

VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his claim.  The Veteran has not identified any outstanding evidence that needs to be obtained.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal of these issues has been obtained and the case is ready for appellate review.

For the above reasons, the Board finds that VA has fulfilled its duties to notify and assist the Veteran.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the claims.

II. Service Connection

A. Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For certain chronic diseases, such as organic diseases of the nervous system, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  When a chronic disease is not shown to have manifested to a compensable degree within one year after service, under 38 C.F.R. § 3.303(b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed under 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Organic diseases of the nervous system include sensorineural hearing loss.  See Fountain v. McDonald, 27 Vet. App. 258 (2016).

Continuity of symptomatology may establish service connection if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is post-service evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

With respect to hearing loss, impaired hearing will be considered to be a disability under the laws administered by VA when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The United States Court of Appeals for Veterans Claims (Court) has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The auditory thresholds set forth in 38 C.F.R. § 3.385 establish when hearing loss is severe enough to be service connected.  Hensley at 159.

The requirements for service connection for hearing loss as defined in 38 C.F.R. § 3.385 need not be shown by the results of audiometric testing during a claimant's period of active military service in order for service connection to be granted and § 3.385 does not prevent a claimant from establishing service connection on the basis of post-service evidence of hearing loss related to service when there were no audiometric scores reported at separation from service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The regulation does not necessarily preclude service connection for hearing loss that first met the regulation's requirements after service. Hensley, 5 Vet. App. at 159.  Thus, a claimant who seeks to establish service connection for a current hearing disability must show, as is required in a claim for service connection for any disability, that a current hearing disability is the result of an injury or disease incurred in service, the determination of which depends on a review of all the evidence of record including that pertinent to service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; Hensley, 5 Vet. App. at 159-60.

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service connected disability.  In such an instance, the Veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b) (2016); see Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Thus, in order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a link between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

B. Bilateral Hearing Loss

The Veteran is seeking service connection for bilateral hearing loss.  He contends that he was exposed to gunfire while serving on active duty service in Vietnam.  He was trained as a unit and organizational supply specialist.  See January 2011 VA examination.  

The Veteran's service treatment records (STRs) show no findings of complaints, treatment, or diagnosis for hearing problems.  Audiometric testing performed upon enlistment and separation was normal for VA purposes.  See December 1967 enlistment examination and November 1969 separation examination.  

Post-service VA treatment records from May 2007 to May 2014 do not document any complaints, treatment, or diagnosis for hearing problems.  

In January 2011, the Veteran was afforded a VA audiological examination.  Puretone threshold testing results revealed in the left ear at frequencies 500, 1000, 2000, 3000, and 4000 Hz of 15, 20, 20, 30, and 35 dB, respectively.  Right ear testing results were at frequencies 500, 1000, 2000, 3000, and 4000 Hz of 20, 25, 25, 20, and 35, respectively.  Speech discrimination scores were 94 percent in the left ear and 94 percent in the right ear.  Following the objective evaluation, the examiner diagnosed the Veteran with mild sensorineural hearing loss bilaterally.  Finding that both the Veteran's entrance and separation hearing tests showed hearing sensitivity to be within normal limits bilaterally, the examiner found it was less likely than not that the current hearing loss was due to acoustic trauma he suffered while in the military.  

Based on a careful review of the subjective and clinical evidence, the Board finds that the preponderance of the evidence demonstrates that the Veteran does not have a current bilateral hearing loss diagnosis that comports with VA's definition.

Whether service connection is claimed on direct, presumptive, or any other bases, a necessary element for establishing such a claim is the existence of a current disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has noted that in order for a veteran to qualify for entitlement to compensation, the Veteran must prove the existence of a disability, and one that has resulted from a disease or injury that occurred during active duty service.  See Sanchez- Benitez v. Principi, 259 F.3d 1356 (2001).  The requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to the adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).

In this case, the Veteran did not actually file a claim for service connection for bilateral hearing loss, however, the RO adjudicated the claim in a July 2011 rating decision.  The evidence does not demonstrate a diagnosis of hearing loss of his left or right ear for VA purposes at any time.  Notably the record includes post-service treatment records which document treatment for multiple medical problems, but the Veteran did not report any hearing problems.  

The Board notes that the January 2011 VA examiner diagnosed the Veteran with bilateral mild sensorineural hearing loss, however, the objective findings do not support that the diagnosis satisfies the requirements for a hearing disability under 38 C.F.R. § 3.385.  The Veteran's puretone threshold testing results show elevated dB levels in his left ear at 3000 (30 dB) and 4000 (35dB) Hz and in his right ear at 4000 (35dB) Hz, but those results do not demonstrate evidence of a current hearing loss for VA purposes.  The Veteran did not present any contrary medical evidence.  

Although the Veteran is competent to describe his symptoms and the nature and extent of his in-service noise exposure, the Veteran does not have the requisite specialized knowledge or training to diagnosis hearing loss.  See Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Veteran's lay testimony as to whether he has such a diagnosis is not probative.

In summary, the preponderance of the evidence shows that the Veteran does not have a current diagnosis of bilateral hearing loss that comports with VA's definition of disability.  Therefore, the benefit-of-the-doubt rule does not apply, and the service connection claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.

C. Peripheral Arterial Disease of the RLE

The Veteran contends that his peripheral arterial disease of the RLE was caused by his service-connected diabetes mellitus, type II.  

As an initial matter, the Board notes that the terms peripheral arterial disease and peripheral vascular disease are synonymous and are used interchangeably in the record.  For purposes of consistency in the discussion below, the Board will use the term peripheral vascular disease (PVD).  

STRs document no findings related to any complaints, treatment, or diagnosis for problems related to PVD.  Lower extremities clinical evaluation results at the Veteran's enlistment and separation examinations were normal.  See December 1967 enlistment examination and November 1969 separation examination.  

At a January 2002 VA examination to evaluate the Veteran's diabetes mellitus, the Veteran complained of poor circulation in his legs.  The examiner noted that the Veteran had lower extremity arterial changes as confirmed by a Doppler study and vascular specialist.  Based on the Veteran's current history of smoking a half a pack of cigarettes per day, the examiner found that the Veteran's currently diagnosed early PVD was aggravated by his continued exposure to tobacco.  

At an April 2009 VA examination to evaluate the Veteran's diabetes mellitus, the examiner found no evidence of PVD.  All of the peripheral vessels were palpable and normal.  The Veteran denied any symptoms of PVD.  

A January 2011 VA Doppler Arterial Bilateral Lower Extremity Study revealed decreased right-sided ABI (ankle/brachial index) indicative of at least moderate proximal obstruction.  

An April 2011 VA Endocrinology Note documents that the Veteran complained of right thigh claudication.  The VA physician noted the results of the January 2011 VA Doppler study and diagnosed the Veteran with right leg PVD.  

In a July 2011 VA addendum to a January 2011 VA examination, the examiner found that the Veteran's diagnosed PVD was not at least as likely as not related to diabetes.  Noting that the Veteran had discontinued smoking in March 2011, the examiner concluded that the PVD was most likely secondary to his 50-year history of cigarette smoking.  

VA treatment records in 2012 document that the Veteran had diagnoses for diabetes mellitus with PVD.  See May 2012, July 2012, and October 2012 VA Podiatry Notes.

The Veteran submitted an October 2012 private opinion of Dr. H.S.  The private physician had reviewed the Veteran's claims file, including his medical records.  Dr. H.S. explained that peripheral arterial disease also known as PVD was caused by blockage in the blood supply to the feet and leg.  Diabetes is known to cause an increase in cholesterol and triglycerides, which combined cause the buildup of plaque in the arteries which restricts blood flow.  People with diabetes are 20 times as likely to have PVD as the general population.  Addressing the July 2011 VA examiner's opinion, Dr. H.S. found that the examiner gave no rationale for his opinion and agreed that smoking was clearly connected to PVD.  Dr. H.S. also noted that there are other factors (e.g., lack of exercise and poor nutrition) which are known to cause PVD.  Opining that it was not possible to isolate one particular cause in the Veteran's case, Dr. H.S. found that the Veteran's PVD was more likely than not a combination of several different factors, including smoking and diabetes.  Overall, Dr. H.S. concluded that "there is absolutely no doubt that his diabetes is one of the major factors which caused his PVD" and that "there is no doubt that his diabetes continues to aggravate his PVD."  

In April 2014, the Veteran underwent a VA examination to evaluate his diabetes mellitus.  Among the findings, the examiner concluded that the Veteran had PVD which was at least as likely as not due to his diabetes mellitus.  

Based on a careful review of the subjective and clinical evidence, the Board finds that resolving all reasonable doubt in favor of the Veteran, the Veteran's PVD of the RLE is a complication of the Veteran's service-connected diabetes mellitus, type II.

The record includes conflicting medical opinions as to the etiology of the Veteran's currently diagnosed PVD.  With regard to the medical opinions obtained, as with all types of evidence, it is the Board's responsibility to weigh the conflicting medical evidence to reach a conclusion as to the ultimate grant of service connection.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Board may favor the opinion of one competent medical expert over another if its statement of reasons and bases is adequate to support that decision.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Stated another way, the Board decides, in the first instance, which of the competing medical opinions or examination reports is more probative of the medical question at issue.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008).

In this case, the Board finds that the October 2012 private opinion is the most probative evidence.  It provides a complete and fully articulated rationale based on a consideration of all of the evidence, including a recognition of the Veteran's specific circumstances and addressing the July 2011 VA examiner's findings, and a recitation of the pathology of PVD and its causal relationship to diabetes.  Notably, the April 2014 VA examiner agrees that the Veteran's PVD is at least as likely as not due to his diabetes.  By contrast, the July 2011 VA examiner's opinion provided no rationale for his opinion that the Veteran's PVD was less likely caused by his diabetes and more likely caused by his long history of smoking.  Overall, the Board finds that the October 2012 private opinion, which was based on a thorough analysis and detailed conclusions to be more probative, and thus persuasive, as to the etiology of the Veteran's PVD of the RLE.  

Therefore, the Board finds that resolving all reasonable doubt in favor of the Veteran, the Veteran's PVD of the RLE is caused by his service-connected diabetes mellitus, type II, and service connection must be granted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.

III. Higher Evaluations

A. Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7. 

The veteran's entire history is to be considered when making disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).

B. Diabetes Mellitus, Type II

The Veteran is seeking a higher than 20 percent evaluation for his diabetes mellitus, type II, with diabetic retinopathy.  Lay statements describe the Veteran's difficulty controlling his blood sugar levels causing many incidents of disorientation and passing out.  The Veteran's son said that on one occasion, he had to call 911 after finding the Veteran unconscious, and the emergency medical technicians had to administer insulin intravenously to revive him.  See January 2011 statements.  The Veteran asserts that his activities are restricted, because he has episodes of passing out and dizzy spells due to his uncontrolled diabetes.  See July 2011 statement.  

The relevant temporal focus for adjudicating the level of disability of an increased rating claim begins one year before the claim was filed.  As the instant claim for an increased rating was received in December 2010, the period for consideration will include evidence one year prior to the receipt of claim.

The Veteran's diabetes mellitus, type II, has been currently evaluated as 20 percent disabling, effective December 18, 2000, under 38 C.F.R. § 4.119, Diagnostic Code 7913.  

Under Diagnostic Code 7913, a rating of 20 percent is assigned for diabetes requiring insulin and a restricted diet or an oral hypoglycemic agent and a restricted diet.  A 40 percent rating is warranted when the diabetes requires insulin, restricted diet, and regulation of activities.  A 60 percent rating is warranted when the diabetes requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating is warranted when the diabetes requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated. 

Note 2 to Diagnostic Code 7913 provides that compensable complications of diabetes are to be separately evaluated unless they are part of the criteria used to support a 100 percent rating, and that noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  The Veteran has a noncompensable evaluation for diabetic retinopathy, which has been incorporated into the Veteran's current 20 percent evaluation for diabetes mellitus, type II.  The question of whether the Veteran is entitled to a separate compensable evaluation for diabetic retinopathy is discussed further below. 

The definition of "regulation of activities" in the criteria for a 100 percent rating, i.e., "the avoidance of strenuous occupational and recreational activities, "applies to the "regulation of activities" criterion for a 40 percent rating under Diagnostic Code 7913.  Camacho v. Nicholson, 21 Vet. App. 360, 363 (2007).  Moreover, because of the successive nature of the rating criteria, such that the evaluation for each higher disability rating includes the criteria of each lower disability rating, each of the three criteria listed in the 40 percent rating must be met in order to warrant such a rating.  See Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009).  In addition, a 40 percent rating under Diagnostic Code 7913 requires medical evidence that strenuous occupational and recreational activities have been restricted by the diabetes.  Camacho, 21 Vet. App. at 363-365.

January 2010 and July 2010 VA treatment records document that the Veteran had a 30-year history of insulin dependent diabetes.  His exercise was described as walking up and down steps at home 100 times a day.  The VA treating physician recommended that the Veteran should increase his exercise through the day as he was able.  

In January 2011, the Veteran underwent a VA examination.  The examiner noted that the Veteran's diabetes was treated with insulin and a restricted diet.  He received one or more daily insulin injections with activity regulation.  No activity limitation to prevent hypoglycemia was reported.  There was no ketoacidosis or hypoglycemic reactions with one to two annual hospital admissions.  No complications with two monthly primary care physician or endocrinologist visits noted.  There were no weekly medical visits for weight loss or loss of strength.  Walking was independent without ambulation aids.  He tolerated walking two blocks and standing for 45 minutes.  Normal activities of daily living were independent, including recreational activities and driving.  The examiner diagnosed the Veteran with uncontrolled type II diabetes mellitus with no residuals.  

April 2011 and January 2012 VA treatment records document that the Veteran reported engaging in modest exercise which he related to be being fatigued.  The VA treating physician indicated that the Veteran's fatigue was possibly depression and continued to recommend increasing his exercise, specifically walking through the day, preferably at the same time each day.

In May 2012, the Veteran was afforded another VA examination.  The examiner noted that the Veteran's diabetes was managed by a restricted diet, and that he was prescribed more than one injection of insulin per day.  No regulation of activities was required as part of the medical management of his diabetes mellitus.  The Veteran visited his diabetic care provider less than two times per month for episodes of ketoacidosis or hypoglycemic reactions.  There was no progressive unintentional weight loss or loss of strength attributable to his diabetes mellitus.  The examiner found that the Veteran's diabetes mellitus did not impact his ability to work.  

In April 2014, the Veteran was afforded another VA examination.  Management of the Veteran's diabetes continued to be based on a restricted diet and more than one insulin injection per day.  No regulation of activities was required to manage his diabetes.  Visits to his diabetic care provider for episodes ketoacidosis or hypoglycemia were less than two times per month.  There were no hospitalizations for episodes of ketoacidosis or hypoglycemia.  No progressive unintentional weight loss and loss of strength attributable to diabetes mellitus was found.  The examiner found that the Veteran's diabetes mellitus did not impact his ability to work.  

Based on a careful review of the subjective and clinical evidence, the Board finds that the Veteran's diabetes mellitus does not warrant a higher 40 percent evaluation.  The Veteran requires insulin and a restricted diet, but does not require regulation of activities.  Although the Veteran says that his uncontrolled diabetes causes him to pass out and have dizzy spells, which in turn restricts his activity, the evidence does not demonstrate that his activity has been regulated to manage his diabetes.  Rather, his VA treatment records document how his VA treating physicians encouraged him to increase his exercise as part of the management of diabetes.  Moreover, none of the VA examiners found that the Veteran was unable to perform his daily activities independently due to his diabetes.  Finally, despite the Veteran's assertions that his symptoms of passing out and dizzy spells are evidence that his diabetes mellitus restricts his activities, which may support a higher 40 percent evaluation, the evidence disputes that the Veteran's activities have restrictions as a way to manage his diabetes.  As such, there is no basis under the rating criteria upon which to award the Veteran a higher evaluation; therefore, the Veteran's diabetes mellitus, type II, is no more than 20 percent disabling.  

C. Separate Compensable Evaluation for Diabetic Retinopathy

The Board has also considered whether the Veteran is entitled to a separate compensable evaluation for his diabetic retinopathy.  

Under 38 C.F.R. § 4.79, Diagnostic Code 6006, retinopathy is evaluated on the basis of either visual impairment due to the particular condition or incapacitating episodes, whichever results in a higher rating.  38 C.F.R. § 4.79, Diagnostic Code 6006 (2016).  

A 10 percent rating is warranted for diseases of the eye with incapacitating episodes having a total duration of at least 1 week, but less than 2 weeks, during the past 12 months.  A 20 percent rating is warranted with the incapacitating episodes having a total duration of at least 2 weeks, but less than 4 weeks, during the past 12 months.  A 40 percent rating is warranted with incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks, during the past 12 months.  A 60 percent rating is warranted with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.79, General Rating Formula for Codes 6000 through 6009 (2016).

For VA purposes, an incapacitating episode is a period of acute symptoms severe enough to require prescribed bed rest and treatment by a physician or other healthcare provider.  38 C.F.R. § 4.79, General Rating Formula for Codes 6000 through 6009 Note.

Impairment of visual acuity is determined based on the corrected distance vision and/or impairment of visual fields.  38 C.F.R. §§ 4.76, 4.77 (2016).  A noncompensable rating is assigned when vision is 20/40 or better in both eyes.  38 C.F.R. § 4.79.

Regarding visual field impairment, compensable ratings are provided for loss of temporal half of visual field, loss of nasal half of visual field, loss of inferior half of visual field, loss of superior half of visual field, concentric contraction of visual field with the remaining field of 60 degrees at most, or unilateral scotoma.  38 C.F.R. § 4.79.

Such regulations also provide evaluations for impaired eye muscle function based on diplopia.  38 C.F.R. § 4.78(b) (2016).

VA treatment records from January 2010 to January 2014 document periodic clinic visits for the Veteran's mild bilateral nonproliferative diabetic retinopathy and bilateral dry eye syndrome.  These visits showed that the Veteran sought treatment to correct the prescription for his glasses and for complaints of intermittent blurry vision, tearing or watery eyes, and burning sensation or irritation in his eyes.  His visual acuity was 20/30 or better in the right eye and 20/20 or better in the left eye.  See January 2010, August 2010, March 2011, February 2012, November 2012, July 2013 and January 2014 VA Optometry Outpatient Notes. 

In April 2014, the Veteran underwent a VA examination.  The examiner noted that the Veteran reported some blurry vision from time to time and used ocular lubrication for dry eyes.  His corrected distance visual acuity was 20/40 or better bilaterally.  No visual field defect or diplopia was found.  There were no incapacitating episodes attributable to an eye condition.  Based on the objective findings, the examiner diagnosed the Veteran with mild nonproliferative diabetic retinopathy and age related cataracts.  Retinopathy was not causing vision loss or incapacitation.  

Based on a careful review of the subjective and clinical evidence, the Board finds that a separate compensable evaluation for diabetic retinopathy is not warranted.  The evidence demonstrates that the Veteran's visual acuity is no worse than 20/40, and he has no incapacitating episodes due to his diabetic retinopathy.  There is no visual field defect and no diplopia.  Accordingly, there is no basis under the rating criteria to award a separate compensable evaluation for diabetic retinopathy.  

D. Peripheral Neuropathy of the LLE and RLE

The Veteran is seeking higher than 10 percent evaluations for his peripheral neuropathy of the LLE and RLE.  

The Veteran's peripheral neuropathy of the LLE and RLE have been currently evaluated as 10 percent disabling, separately, effective March 10, 2007, under 38 C.F.R. § 4.124a, Diagnostic 8520.  

Diagnostic Code 8520 provides the rating criteria for paralysis of the sciatic nerve, and therefore, neuritis and neuralgia of that nerve.  38 U.S.C.A. § 4.124a, Diagnostic Code 8520.  Disability ratings of 10 percent, 20 percent and 40 percent are assignable for incomplete paralysis which is mild, moderate or moderately severe in degree, respectively.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscular atrophy.  Complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost. 

Words such as "mild," "moderate," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6  (2016).  Additionally, the term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a, Note at Diseases of the Peripheral Nerves.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, the ratings combine with application of the bilateral factor.  Id.

VA treatment records from 2010 to 2014 document that the Veteran had minimal neuropathic symptoms of the feet, medial right thigh numbness, and cramps in his toes at night.  See July 2010, January 2011, April 2011, January 2012, October 2012, February 2013, and January 2014 VA Endocrinology Notes, Virtual VA, 5/7/2014, pg. 63, 271, 380, and 561.  

At a January 2011 VA examination, the examiner noted that the Veteran had numbness in both lower extremities over the lateral and anterior thighs and associated burning rated from two to five out of 10 extremity pain.  There was no change in pain with ambulation.  Proximal bilateral monofilament and vibration sensations over the anterior and lateral thighs were abnormal.  The examiner found no residual muscle weakness, normal distal bilateral monofilament and vibration sensations, and normal bilateral knee and ankle reflexes.  The Veteran had normal posture and a normal non-antalgic gait, normal heel, toe and heel-toe gait, no callosities breakdown, and no unusual shoe wear pattern.  Walking was performed independently without ambulation aids.  He could tolerate walking for two blocks and standing for 45 minutes.  Activities of daily living could be performed normally.  

In a July 2011 VA addendum to the January 2011 VA examination, the examiner noted that the Veteran had mild paresthesias in his lower extremities and a decreased sensation in his thigh, but no sensory deficit.  

In May 2012, the Veteran was afforded a VA examination.  The examiner noted the Veteran's symptoms of numbness in his right thigh and both toes of both feet.  Upon objective evaluation, the examiner found mild RLE intermittent pain, moderate RLE numbness and mild LLE numbness.  His strength was normal bilaterally.  Reflexes were decreased at his knee and absent at his ankle bilaterally.  Light touch or monofilament testing results were absent at his right knee/thigh and decreased at his ankle/lower leg and foot/toes bilaterally.  Vibration and cold sensations were decreased bilaterally in his lower extremities.  No muscle atrophy was found.  There were no trophic changes attributable to his diabetic peripheral neuropathy.  Overall, the examiner found mild incomplete paralysis of the bilateral lower extremities.  No impact on the Veteran's ability to work was found due to his diabetic peripheral neuropathy.  

In April 2014, the Veteran was afforded another VA examination.  The examiner noted that the Veteran had symptoms of mild constant pain, mild paresthesias and/or dysesthesias, and mild numbness bilaterally.  Strength and reflexes were normal.  Light touch testing results were decreased bilaterally in feet/toes.  Position sense, vibration sensation and cold sensation were normal bilaterally.  No muscle atrophy was found.  There were no trophic changes attributable to diabetic peripheral neuropathy.  Overall, the examiner found mild incomplete paralysis bilaterally of the sciatic nerve.  No impact on the Veteran's ability to work was found due to his diabetic peripheral neuropathy.  

Based on a careful review of the subjective and clinical evidence, the Board finds that both the Veteran's peripheral neuropathy of the LLE and RLE do not warrant a higher 20 percent evaluation.  In other words, the evidence does not demonstrate that the Veteran's symptoms of peripheral neuropathy are moderate.  Notably, the January 2011, July 2011, May 2012, and April 2014 examination reports document that the Veteran's peripheral neuropathy of both the LLE and RLE are no more than mild.  Although the examiner's findings are not dispositive, they are consistent with the Veteran's multiple VA clinic visits, which document symptoms that are characterized as minimal.  None of the VA treatment records, throughout the relevant appeal period, reflect that the Veteran's peripheral neuropathy was more severe than found during his VA examinations.  Thus, the Board finds that the Veteran's peripheral neuropathy of the LLE and peripheral neuropathy of the RLE are each no more than 10 percent disabling.  

E. Acne Vulgaris of the Face and Chest to Include Scars

The Veteran is seeking a compensable evaluation for his acne vulgaris of the face and chest to include scars.  In particular, he reports that he has stinging sensations in his face and discoloration.  See January 2011 statement.  

The Board notes that the Veteran also reported having eczema on his hands, feet, and legs.  That condition is not currently service-connected.  He filed a formal claim for that condition, which was subsequently denied in an October 2011 rating decision.  No appeal of that denial was filed.  

The Veteran's acne vulgaris of the face and chest to include scars is currently evaluated as noncompensable, effective December 6, 1969, under 38 C.F.R. § 4.118, Diagnostic Code 7828.  Effective October 23, 2008, VA revised the regulations for evaluating skin disabilities, to include consideration of burn scars.  In this case, the Veteran's higher evaluation claim for his service-connected acne was filed in December 2010, so these revised regulations apply.  

Acne, generally, is evaluated under Diagnostic Code 7828.  Under this code, a noncompensable or zero percent rating is for application for superficial acne (comedones, papules, pustules, superficial cysts) of any extent.  A 10 percent evaluation is assigned for deep acne (deep inflamed nodules and pus-filled cysts) affecting less than 40 percent of the face and neck, or; deep acne other than on the face and neck.  A 30 percent evaluation is assigned for deep acne (deep inflamed nodules and pus-filled cysts) affecting 40 percent or more of the face and neck.  The 30 percent rating is the maximum schedular rating allowable under this diagnostic code.  38 C.F.R. § 4.118, Diagnostic Code 7828. 

Additionally, Diagnostic Code 7828 instructs that acne may be rated under alternate codes for disfigurement of the head, face, or neck (Diagnostic Code 7800), or scars (Diagnostic Codes 7801, 7802, 7803, 7804, 7805), depending upon the predominant disability.   

According to Diagnostic Code 7800, scars of the head, face, or neck with one characteristic of disfigurement warrant a 10 percent evaluation. 

Burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are deep and nonlinear, are rated under Diagnostic Code 7801.  (Note (1) provides that a deep scar is one associated with underlying soft tissue damage.)  

Under Diagnostic Code 7802, burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are superficial and nonlinear, in an area or areas of 144 square inches (929 sq. cm.) or greater, warrant a 10 percent rating.  A superficial scar is one not associated with underlying soft tissue damage.  (Note (1) provides that a superficial scar is one not associated with underlying soft tissue damage). 

For scar(s) that are unstable or painful: five or more scars that are unstable or painful warrant a 30 percent rating; three or four scars that are unstable or painful warrant a 20 percent rating; one or two scars that are unstable or painful warrant a 10 percent rating.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  If one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Scars evaluated under diagnostic codes 7800, 7801, 7802, or 7805 may also receive an evaluation under this diagnostic code, when applicable.  38 C.F.R. § 4.118, Diagnostic Code 7804. 

For scars, other (including linear scars) and other effects of scars evaluated under diagnostic codes 7800, 7801, 7802, and 7804, any disabling effect(s) not considered in a rating provided under diagnostic codes 7800-04 are to be evaluated under an appropriate diagnostic code.  38 C.F.R. § 4.118, Diagnostic Code 7805.

In January 2011, the Veteran underwent a VA examination.  Upon objective evaluation, the examiner found that the Veteran had a minimal rash over the face and chest and was prescribed benzoyl peroxide gel with partial improvement.  No blackheads, inflamed nodules, or pustules were noted.  There were no comedones, papules or superficial cysts.  Non-disfiguring scars over the face and chest were found.  The scars were superficial without underlying soft tissue damage and measured 0.5 x 1.8 on the face and chest.  No ulcer or skin breakdown, no inflammation, no discoloration, and no palpable elevation or depression was found.  Of the exposed skin, two percent was involved.  Of the total body skin, three percent was involved.  The examiner diagnosed the Veteran with inactive acne vulgaris of the face and chest.  

A March 2012 VA Primary Care Note documents that the Veteran sought treatment for a rash over his face which he reported had started several months earlier.  He said that he had a similar rash on his feet from time to time.  An objective evaluation revealed hyperpigmented macular lesions over his face and neck in a diffuse pattern and nothing on his trunk.  He was diagnosed with a rash.  

In May 2012, the Veteran was afforded another VA examination.  The Veteran reported that he had flare-ups of acne every couple of months, which he had treated with creams periodically.  No dermatology consult for acne was reported.  The examiner noted that the Veteran's acne did not cause scarring or disfigurement of the head, face or neck.  No blackheads, nodules, papules, pustules, comedones, or cysts were found.  The examiner found that the Veteran's skin condition did not impact his ability to work.  

In April 2014, the Veteran was afforded another VA examination.  The examiner noted that the Veteran had facial acne with superficial scars.  He had episodic breakouts, which were treated topically without a referral to a dermatologist.  An objective evaluation revealed that the Veteran's superficial acne of any extent affected less than 40 percent of his face and neck.  The examiner concluded that the Veteran's acne was an ongoing condition at present.  There was no impact to the Veteran's ability to work.  

Based on a careful review of the subjective and clinical evidence, the Board finds that the Veteran's acne vulgaris of the face and chest to include scars does not warrant a compensable evaluation.  

To warrant a 10 percent evaluation under Diagnostic Code 7828, the Veteran's acne would have to be productive of deep acne affecting less than 40 percent of the face and neck, or deep acne other than the face and neck.  However, at no time during the relevant appeal period was the Veteran's acne found to be productive of deep acne.  Rather, at each of his VA examinations, the examiner determined that the Veteran's acne was superficial.  

Additionally, a compensable evaluation under Diagnostic Code 7800 is not warranted as the objective findings do not demonstrate that the Veteran's acne caused any disfigurement of the head, face, or neck..  

Finally, the evidence shows that the Veteran does not warrant a compensable evaluation under Diagnostic Code 7801-7805.  The objective clinical findings, throughout the appeal period, demonstrate that the Veteran had multiple superficial scars which measured 0.5 x 1.8.  No instability, pain or limitation of function due to the scars was identified.  

In summary, the Veteran's acne vulgaris of the face and chest to include scars does not warrant a compensable evaluation under the rating criteria.  

F. Depression

The Veteran is seeking a higher than 50 percent evaluation for his depression.  

The Veteran's depression has been currently evaluated as 50 percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 9434.  

Under Diagnostic Code 9434, which is governed by a General Rating Formula for Mental Disorders, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and/or difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and/or inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and/or memory loss for names of close relatives, own occupation, or own name.  Id.

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered. 38 C.F.R. § 4.126(a) (2016).  Further, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b) (2016). 

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  A GAF score of 61 to 70 indicates some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  38 C.F.R. § 4.130 (incorporating by reference VA's adoption of the DSM-IV for rating purposes). 

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.  Here, for the Veteran to receive a 70 percent rating, the evidence must show his symptoms result in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

VA treatment records from July 2011 to May 2014 document the Veteran's periodic treatment for depression.  Married to his wife for the past 47 years, the Veteran described his situation as feeling trapped because he could not afford to move out.  He did not get along with his wife, he always got angry with her, he stopped talking to her, and he remained in a separate part of the house from her.  His wife had also had a stroke several years ago, losing the use of one arm; he felt frustrated that his children have not been supportive of their mother.  Aside from his son and grandchildren, who frequently visited, the Veteran said he did not generally get along with other people.  When the Veteran felt that his wife, children, and grandchildren were not cleaning up after themselves, he said he would get angry and they would get into disagreements.  Activities consisted of watching television.  He did express interest in writing a book.  The Veteran was diagnosed with depression not otherwise specified.  Throughout this period, the Veteran's GAF score was 60.  See July 2011 VA Mental Health Risk Assessment Screening, Virtual VA, 5/7/2014, pg. 766, December 2011, VA Social Work Note, 5/7/2014, pg. 579, November 2012, June 2013, September 2013, November 2013, February 2014, and May 2014 VA Mental Health Outpatient Note, Virtual VA, 5/7/2014, pg. 1, 42, 54, 94, 139, 175, 330.  

In March 2013, the Veteran submitted a September 2012 private evaluation by a licensed psychologist, Dr. A.H.F., who reviewed the Veteran's VA medical records and claims file, performed a mental status examination and interviewed the Veteran by telephone.  The Veteran had, within the past year, begun to seek counseling for his increased depression.  Prior to that he had no history of mental health treatment.  He was currently receiving medication.  Noting the Veteran's report that he has had increasing difficulty with day-to-day functioning, Dr. A.H.F. summarized the Veteran's description of his medical problems and resulting functional impairment (e.g., loss of control of blood sugars and deteriorating vision causing him to fear driving; and pain in toes and upper thighs causing him to depend on others to get around and impacting prolonged walking and standing).  Sleep was difficult because of the pain and general physical discomfort he experienced.  He was able to perform basic household tasks, such as meal preparation, cleaning, and laundry.  

Citing various comments made by the Veteran of his symptoms and behavior (e.g., being more irritable; alienated from his family; only watching television; preferring to remain socially isolated; fatigue; lack of energy; memory problems; and trouble concentrating), Dr. A.H.F. found that the Veteran's steadily deteriorating health had resulted in him experiencing great difficulty managing his mood.  Overall, Dr. A.H.F. concluded that the Veteran's worsening medical difficulties and limitations imposed by them have resulted in depressive symptoms that were clinically significant, and more likely than not due to his service-connected medical condition, and which have affected his mood, energy, motivation, social interest, relationships with family members, concentration, and memory.  The reciprocal interaction of medical problems and mood presented a significant treatment challenge, given the substantial impact both upon social and occupational functioning, and validated the assignment of a diagnosis of mood disorder due to medical condition, severe with major depressive features.  The Veteran was assigned a GAF score of 45.  

In April 2014, the Veteran underwent a VA psychiatric examination.  The Veteran reported his current mental health symptomatology and psychosocial history.  Upon objective evaluation, the examiner found that the Veteran's symptoms consisted of depressed mood, anxiety, panic attacks that occur weekly or less often, chronic sleep impairment, disturbances of mood and motivation, and difficulty in adapting to stressful circumstances, including work or a worklike setting.  The examiner diagnosed the Veteran with depression secondary to consequences of diabetes complications and family problems.  Overall, the examiner determined that the Veteran's depression caused occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by medication.  

Based on a careful review of the subjective and clinical evidence, the Board finds that throughout the appeal period, the Veteran's depression does not warrant a higher 70 percent evaluation.  In other words, the symptoms during this period, as described in the factual background above, did not manifest in the frequency, severity, or duration consistent with the symptoms identified in the next higher evaluation, which requires deficiencies in most areas.  The Veteran said that he preferred to remain socially isolated, became angry and frustrated with his family, was not motivated to perform activities other than watching television, and experienced fatigue, memory problems, and trouble concentrating.  Both Dr. A.H.F. and the April 2014 VA examiner agreed that the Veteran's depression stemmed from the consequences of his medical difficulties.  But, they disagreed as to the extent that his depression impacted his overall functioning.  Dr. A.H.F. found that the Veteran's symptoms were severe, assigned a commensurate GAF score of 45 and found that he had occupational and social impairment with deficiencies in most areas.  Meanwhile, the April 2014 VA examiner found that the Veteran's occupational and social impairment was more consistent with a 30 percent evaluation.  Of particular note, the Veteran's documented VA mental health treatment records consistently reflect that the Veteran was assigned a GAF of score of 60, which is on the higher end of the scale for moderate symptoms.  Furthermore, despite the Veteran's reported mental health symptoms due to his physical difficulties, he reported being able to perform basic household activities.  So while the Veteran clearly has a diminished level of functioning, the overall objective findings do not support a higher than 50 percent evaluation.  As a result, a higher 70 percent evaluation is not warranted at any time during the appeal period.  

G. Extraschedular Consideration

The Board has considered whether the Veteran's diabetes mellitus, type II, with diabetic retinopathy, diabetic peripheral neuropathy of the LLE and RLE, acne vulgaris of the face and chest to include scars, and depression present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2016); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The Veteran's service-connected diabetes mellitus, type II, with diabetic retinopathy requires insulin and a restricted diet.  The Veteran's service-connected diabetic retinopathy manifests symptoms of decreased visual acuity.  The Veteran's service-connected diabetic peripheral neuropathy of the LLE and RLE manifest symptoms of mild numbness.  These symptoms and their resulting effects are fully contemplated by the rating schedule and provide for higher evaluations for more severe symptoms.  The Veteran's service-connected acne vulgaris of the face and chest to include scars manifests flare-ups of acne which cause superficial scarring.  The rating schedule takes into account the impact of the various skin disabilities, including the characteristics of disfigurement, the extent and severity of scarring, and the medications used to treat the condition, and provides for compensable evaluations for more severe symptoms than the Veteran currently demonstrates.  The Veteran's service-connected depression is manifested by depressed mood, anxiety, chronic sleep impairment, panic attacks, and disturbances of motivation and mood.  The rating schedule takes into account various mental health symptoms and their resulting functional impairment and provides for a higher evaluation for symptoms of increased frequency, severity and duration than is currently assigned.  The Board concludes that there is nothing exceptional or unusual about the Veteran's disabilities; the rating criteria adequately describe his disability level and symptomatology.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. § 3.321(b)(1).  In addition, the Veteran does not display any of the related factors, such as frequent periods of hospitalization or marked interference with employment, contemplated in the rating schedule as evidence that his disability was outside the governing norm.  See 38 C.F.R. § 3.321(b)(1).  

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extraschedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  

IV. 
TDIU

The Veteran contends that his service-connected disabilities prevent him from securing or following substantially gainful employment.  

Total disability means that there is present any impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.15.  A substantially gainful occupation has been defined as "employment at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the Veteran resides."  M21-1 VA Adjudication Procedure Manual, Part IV.ii.2.F.1.c. (Updated September 24, 2015).  It also has been defined as "an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income."  Faust v. West, 13 Vet. App. 342 (2000).  Marginal employment shall not be considered substantially gainful employment.  Substantially gainful employment is defined as work that is more than marginal, which permits the individual to earn a "living wage."  Id.  Marginal employment is defined as an amount of earned annual income that does not exceed the poverty threshold determined by the Census Bureau.  38 C.F.R. § 4.16(a). 

When jobs are not realistically within his physical and mental capabilities, a veteran is determined unable to engage in a substantially gainful occupation.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  In making this determination, consideration may be given to factors such as the veteran's level of education, special training, and previous work experience, but not to age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341 , 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  For the purpose of one 60 percent or one 40 percent disability in combination, disabilities of one or both upper extremities, or one or both lower extremities, including the bilateral factor, if applicable, disabilities resulting from a common etiology or a single accident, or disabilities affecting a single body system will be considered as one disability.  38 C.F.R. § 4.16(a).

The Board notes that the ultimate question of whether a Veteran is capable of substantially gainful employment is not a medical one; that determination is for the adjudicator.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  Thus, the VA examiners' conclusions are not dispositive.  However, the observations of the examiners regarding functional impairment due to the service-connected disability go to the question of physical or mental limitations that may impact his ability to obtain and maintain employment.

As discussed in the introduction above, the Veteran's TDIU claim for the period from December 7, 2010 to April 24, 2012 will be addressed in the remand portion below.  

From April 25, 2012, the Veteran's service-connected disabilities have a combined evaluation of 80 percent: depression associated with diabetes mellitus, type II, with diabetic retinopathy as 50 percent disabling; diabetes mellitus, type II, with diabetic retinopathy as 20 percent disabling; erectile dysfunction associated with diabetes mellitus, type II, with diabetic retinopathy as 20 percent disabling; diabetic peripheral neuropathy of the LLE associated with diabetes mellitus, type II, with diabetic retinopathy as 10 percent disabling; diabetic peripheral neuropathy of the RLE associated with diabetes mellitus, type II, with diabetic retinopathy as 10 percent disabling; and a noncompensable evaluation for acne vulgaris of the face and chest to include scars.  Thus, the schedular requirements have been satisfied.  38 C.F.R. § 4.16.  

As an initial matter, the Veteran did not submit a VA Form 21-8940 (Application for Increased Compensation Based on Unemployability) as requested by VA.  However, the Veteran was informed of the evidence required to substantiate a TDIU claim, and he did submit other pertinent evidence in support of his claim.  Accordingly, the Board will proceed based on the evidence of record.  

The Board finds that the following evidence is the most probative to the question of whether entitlement to a TDIU from April 25, 2012 is warranted.  In particular, the Board places weight upon the following: (1) November 2012 and December 2012 statements from the Veteran and his wife that the Veteran spent the majority of his day (at least 16 hours) sitting in his recliner with his legs elevated; (2) a September 2012 private psychological opinion from Dr. A.H.F. in which he concluded that the Veteran would have significant difficulty remembering and carrying out more than simple instructions and procedures, concentrating upon assigned tasks, functioning independently, and rendering judgements on more than simple work-related tasks; that the Veteran would have limited ability to initiate activity to follow through with more than simple tasks; and that the Veteran would have difficulty interacting with supervisors, co-workers, and the general public; (3) an October 2012 private opinion by Dr. H.S. opining that it was very unlikely that the Veteran was capable of being employed as a result of his service-connected conditions, because he did not see how anyone could work when they have to spend that much time with their feet elevated and have serious limitations in their ability to walk, stand, and sit; (4) a December 2012 functional capacity form prepared by Dr. H.S. in which he concluded that the Veteran would not be able to maintain substantially gainful employment due to the impact both physically and mentally of his service-connected impairments; and that the Veteran's PVD was so severe that he had to prop up his legs several times per day; and (5) a December 2014 VA Disability Review prepared by Dr. S.G.B., a certified rehabilitation counselor and vocational evaluator, who concluded that based on the Veteran's reported symptoms and the findings made by Dr. A.H.F. and Dr. H.S., that the Veteran would be expected to miss more days than research suggests most employers would tolerate; that his hypoglycemic episodes, numbness in his leg, and other factors would also limit the Veteran's ability to be a reliable and consistent employee; and that the Veteran would likely exceed the percentage of time off-task allowable in an employment setting due to his emotional and physical symptoms.  

Based on a careful review of the evidence related to the Veteran's service-connected disabilities and their functional effects, and resolving all reasonable doubt in favor of the Veteran, the Board finds that from April 25, 2012, the Veteran is precluded from securing or following substantially gainful employment due to the effects of his diabetes mellitus, type II, and associated complications, including diabetic peripheral neuropathy of the RLE and LLE and PVD, and his depression.  The Board finds that the evidence, including the Veteran's competent and credible statements, supports that he would be unable to perform physical labor or sedentary work, due to his physical and mental limitations.  Therefore, the Board concludes that from April 25, 2012, a TDIU is warranted.  


















							(Continued on the next page)



ORDER

Entitlement to service connection for bilateral hearing loss is denied.  

Entitlement to service connection for peripheral arterial disease of the RLE as secondary to diabetes mellitus, type II, is granted.  

Entitlement to an evaluation in excess of 20 percent for diabetes mellitus, type II, with diabetic retinopathy is denied.  

A separate compensable evaluation for diabetic retinopathy is denied.  

Entitlement to an evaluation in excess of 10 percent for diabetic peripheral neuropathy of LLE is denied.

Entitlement to an evaluation in excess of 10 percent for diabetic peripheral neuropathy of RLE is denied.  

Entitlement to a compensable evaluation for acne vulgaris of the face and chest to include scars is denied.

Entitlement to an initial evaluation in excess of 50 percent for depression is denied.  

From April 25, 2012, entitlement to a TDIU is granted, subject to the laws and regulations governing the payment of monetary benefits. 


REMAND

Unfortunately, a remand is required in this case for the issue remaining on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.

From December 7, 2010 to April 24, 2012, the Veteran's combined evaluation is currently 50 percent disabling.  Based on the Veteran's current evaluation for his service-connected disabilities, he does not satisfy the threshold minimum percentage rating requirements for a TDIU.  38 C.F.R. § 4.16(a).  

However, as discussed above, the Board has granted service connection for peripheral arterial disease of the RLE in this decision; a disability whose claim was filed during this applicable appeal period.  The AOJ will assign an evaluation for this disability in the first instance.  Clearly, the AOJ has not had an opportunity to consider the Veteran's TDIU claim during this period in light of the Board's grant of service connection for peripheral arterial disease of the RLE

As a result of the grant of service connection, the Veteran's combined evaluation will be adjusted which would affect whether the Veteran's combined evaluation will now satisfy the threshold minimum percentage requirements of 38 C.F.R. § 4.16(a) for a TDIU.  

Accordingly, a remand is required for the AOJ to assign an evaluation for the Veteran's now service-connected peripheral arterial disease of the RLE and to then adjudicate the Veteran's claim of entitlement to a TDIU from December 7, 2010 to April 24, 2012.  

Accordingly, the case is REMANDED for the following action:

1.  Assign a disability evaluation for the Veteran's service-connected peripheral arterial disease of the RLE in the first instance.

2.  Undertake any additional development deemed necessary to decide the Veteran's claim for a TDIU.  

3.  Then, readjudicate the TDIU claim.  If the Veteran's combined disability evaluation does not meet the regulatory criteria for consideration of a schedular TDIU, the AOJ must consider whether referral of the Veteran's TDIU claim to the Director of Compensation Service for extraschedular consideration is appropriate.  38 C.F.R. § 4.16(b) (2016).  If the benefits sought on appeal remain denied, the Veteran should be provided with a supplemental statement of the case.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


